DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 7 and 16 are cancelled while claims 1, 11, and 20 are amended. 1-6, 8-15, and 17-20 filed 1/13/21 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/21 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 17, and 26-29 of U.S. Patent No. 9,864,417. Although the claims at issue are not identical, they are not patentably distinct from each other because there are only a few words added to the new claims.
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
 7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 (a) are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.  	Claims 1-6, 8, 10-15, 17, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ip (2003/0046339) in view of Priyantha et al (2011/0298607), Aguren (2011/0215946), Liu et al (7,894,944), and Shakes et al (2006/0206235).
Re Claims 1, 10, 11, 20: Ip discloses comprising: 

determining a location and identifying information for each of a plurality of assets in the racks using a set of asset tags associated with respective assets (see [0008] discloses collecting location information, [0025] discloses RFID tags associated with rack to determine location of server); 
communicating said sensor data and asset location to a communication module (see [0008] discloses status and location data communicated);
activating a visual or audio indicator in one of the set of asset tags [0027] discloses sending a warning signal, [0006] discloses alert system monitors, [0035] discloses alerts and alert messages, where any of them could be visual or audible).
However, Ip fails to disclose the following. Meanwhile, Priyantha discloses:
the asset tags including a radio frequency identification transmitter configured for transmitting an identifier to respective communication mote (see [0020-0021] mote helps create radio frequency signal for transmitting mounted server identifier); 
using the respective communication mote in response to the received instruction (see [0039] discloses mote may have sensor of environmental factors which may have been changed);
an integrated communication mote within the rack (see [0020] discloses activation unit integrated into server rack, [0039] discloses radio integrated into microcontroller 906);

executing the received instruction to change a property of the rack using the respective communication mote in response to the received instruction (see [0020] discloses activation unit integrated into server rack, [0039] discloses radio integrated into microcontroller 906).
From the teaching of Priyantha, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ip's invention with Priyantha's disclosure of motes in order for “… a tracking infrastructure (see Priyantha Abstract).”
However, Ip and Priyantha fail to disclose the following. Meanwhile, Aguren discloses  sensors configured to monitor environmental variables at the respective rack in the data center, said one or more environmental variables including temperature, air flow, pressure, and vibrations (see [0010] discloses environmental sensors and variables such as temperature and air flow which could also be pressure, [0030] discloses vibrations). 
From the teaching of Aguren, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ip’s and Priyantha’s inventions with Aguren’s disclosure of environmental variables in order to “…. wirelessly report a condition relating to an operating environment of the rack… (see Aguren Abstract).”
However, Ip, Aguren, and Priyantha fail to explicitly disclose the following. Meanwhile, Liu discloses where said one or more environmental variables include light intensity  and imagery (see col.4, lines 5-10 includes environmental variables including lighting profiles and other environmental conditions of interest, co.3, lines 10-15 disclose environmental images). 
However, Aguren, Ip, Priyantha, and Liu fail to disclose the following. Meanwhile, Shakes discloses where said one or more environmental variables include audio (see [0063] discloses audible indicator).  From the teaching of Shakes, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Liu’s, Ip's, Aguren's, and Priyantha’s inventions with Shakes’s disclosure of environmental variables in order “… to verify that the item was placed in the correct receptacle (see Shakes Abstract).”
Re Claims 2, 12: Ip discloses wherein determining a location and identifying information for the plurality of assets comprises receiving an identifier from a radio frequency identification transmitter in each respective asset tag (see [0025] discloses RFID tags).
Re Claims 3, 13: Ip discloses further comprising determining a position of the rack within a data center using one or more known anchor points (see [0025] discloses determining position of server).
Re Claims 4-5, 14: Ip discloses wherein said sensor data comprises environmental/power consumption information (see [0023] discloses power supply status, [0025] discloses monitoring power supply, [0038-0039] discloses power supply sensor).
Re Claims 6, 15: Ip discloses wherein executing the received instruction changes an environmental or power condition in the rack (see [0023] discloses power supply status, [0025] discloses monitoring power supply, [0038-0039] discloses power supply sensor).

Re Claim 19: However, Ip fails to disclose the following. Meanwhile, Priyantha discloses wherein the integrated communication mote is a node in the mesh network (see [0037-0038] discloses mesh network). From the teaching of Priyantha, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ip's invention with Priyantha's disclosure of a mesh network in order for “… a tracking infrastructure (see Priyantha Abstract).”
8.  	Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ip (2003/0046339) in view of Priyantha et al (2011/0298607), Aguren (2011/0215946), Liu et al (7,894,944), and Shakes et al (2006/0206235), in further view of Tourrilhes et al (2007/0222597).
Re Claims 9, 18: However, Ip, Priyantha, Aguren, Liu, and Shakes fail to disclose the following. Meanwhile, Tourrilhes discloses wherein the mesh network uses a time-synchronized protocol (see [0040] discloses Network Time Protocol (NTP) to synchronize). From the teaching of Tourrilhes, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ip's, Priyantha’s, Aguren’s, Liu’s, and Shakes’s inventions with Tourrilhes's disclosure of a time protocol in order “… to sense information for assets housed in a rack... (see Tourrilhes Abstract)."

Response to Arguments
9. 	Applicant's arguments filed 1/13/21 with respect to claims 1-6, 8-15, and 17-20 have not been found to be convincing with respect to the 35 USC 103 rejection. The applicant argues that activating a visual or audio indicator is not disclosed. The Examiner respectfully disagrees. First, Ip discloses a data collection unit that includes a communication circuit to obtain the status and location information of the servers over a network in the Abstract. Then, in [0025], Ip discloses RFID tags. Next, in [0027], Ip discloses a visual or audio indicator by disclosing sending a warning signal. Furthemore, in [0006], Ip discloses alert system monitors, and in [0035], discloses alerts and alert messages. Any of these warning signals could be audible or visual. In [0037] of Ip, it discloses displaying in different colors, which would be a visual display. The new reference Priyantha also discloses in [0032] a RFID light which indicates whether or not the passive RFID tag is read properly in the rack slot 402. Tourrilhes in [0068] also sounds an alarm, which would an audible alert.
	Then, the applicant argues that the prior art does not disclose an integrated communication mote integrated within the racks, however, this is addressed above in the Priyantha reference and the Examiner respectfully disagrees. In [0020] of Priyantha, it discloses an activation unit integrated into a server rack, which also includes wireless motes and RFID tags. Then again in [0039] of Priyantha, it discloses a radio 910 integrated into the microcontroller 906, which is again integrated in the racks with the wireless motes.


With regards to teaching “sensors configured to monitor environmental variables at the respective racks in the data center, said environmental variables including light intensity, temperature, pressure, air flow, vibrations, audio and imagery,” two new references Shakes and Liu were used to disclose some of these features along with the Aguren reference.
Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                      /ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687